Cook, J.,
delivered the opinion of the court.'
The appellants, complainants in the court below, filed their bill in the chancery court of Jefferson Davis county against the trustees and the principal in charge of the school being conducted at Santee in said county, and against G. L. Martin, county superintendent of education, seeking to have the court decree that k certain order by which the school board of Jefferson Davis county attempted to discontinue and abolish the “Santee separate school district” Avas void, and sought to have the court adjudge that the minor petitioners named in the bill had the right, as pupils, to attend the school being conducted at the schoolhouse at Santee, and seeking to require the said trustees and teacher, and the said county superintendent, who were in charge and control of said school, to receive the petitioners in said school, to be taught and *684treated the same as if their right to attend the school was fully recognized. The bill further prayed that the trustees of the original Santee separate school district should be recognized as then having the right to have charge and control of said school, and that damages be awarded to the complainants because they had been deprived of their rights to attend said school. Upon the bill the chancellor granted a temporary injunction in. accordance with the prayer, commanding that the minor petitioners be immediately received and installed as pupils in the school, and that the respondents should continue to receive and teach them until the further order- of the court.
In accordance with this order, the minor petitioners were received as pupils in the school, and thereupon a demurrer to the bill of complaint and a motion to dissolve the injunction were filed. This motion was heard by the chancellor in vacation and a decree was entered sustaining the demurrer, awarding attorney’s fees to the respondents, and dismissing the bill. This decree of the chancellor specifically found that chapter 174 of the Laws of 1920 did not supersede or repeal chapter 244 of the Laws of 1918; that chapter 244 of the Laws of 1918' was still in force and effect; that the Santee separate school district had been dissolved and discontinued in accordance with the provisions of chapter 244 of the Laws of 1918; and that the district was therefore legally abolished. An appeal was granted from this decree to settle the principles of the cause. The bill avers, and the demurrer admits, that the Santee separate school district was one which had been duly organized and had existed for a longtime prior to the 18th day of July, 1922; that on the 17th day of July, 1922, there was filed with the school board of Jefferson Davis county a petition by which certain persons, designating themselves as patrons of the Santee separate school district, petitioned that the board would abolish and annul the said Santee separate school district as provided by chapter 244 of the Laws of 1918; that *685this petition ivas in fact one which had been signed by about seven white persons, patrons of the white school, and about thirty negroes. This petition is made an exhibit to the bill, and, omitting the signatures, reads as follows:
“To the Honorable School Board of Jefferson Davis County, Mississippi:
“We, the undersigned, constituting two-thirds majority of the school patrons of the Santee separate school district of said county and state, hereby petition your honorable body to abolish and annul the said Santee separate school district as provided by chapter 244 of the Laws of 1918, and as in duty bound your petitioners will ever pray. Respectfully submitted this July 17, 1922.”
On the 18th day of July, 1922, the school board made an order by which it undertook to abolish the said Santee separate school district, and a copy of this order is filed as an exhibit to the bill of complaint, and reads as follows:
“Order passed by the school 'board of Jefferson Davis county, July 18', 1922, abolishing S'antee separate school district.
“The matter of abolishing Santee separate school district coming on to be heard on petition on file with this board, and the board having heard the petition read and having duly considered the same, after inquiring into all the facts relative thereto, and being satisfied that said petition is duly signed' by more than two-thirds of the patrons of said school, and that there is no bonded indebtedness against the same, it was on motion, duly seconded, unanimously voted that said district be abolished. It is therefore ordered that Santee separate school district as heretofore constituted be and the same is hereby abolished.”
The bill further avers that, after making the order abolishing this school district, the school board consolidated certain schools, created other districts, and made other orders, all of which are set forth at great length in the bill, but it will not be necessary for the purposes *686of this decision to set forth the other averments of the lengthy bill of complaint.
The first contention of the appellants is that chapter 2áá of the Laws of 1918 was amended and superseded by chapter 174 of the Laws of 1920, and, since the order attempting to abolish this school district was made in accordance with the provisions of the said chapter 244 of the Laws of 1918, it is therefore void.
Chapter 244 of the Laws of 1918 is as follows:
“Section 1. Be it enacted by the legislature of the state of Mississippi, that any separate school district, on which no bonded indebtedness exists, may be discontinued or abolished by the county school board if the school be a rural separate school district, or by ,the mayor and board of aldermen, if the school be a municipal separate school district, upon presentation of a petition seeking such action, signed by a two-thirds majority of the patrons of said separate school district.
“Sec. 2. That this act take effect and be in force from and after its passage.”
Chapter 174 of the Laws of 1920 reads as follows:
“An act to amend chapter 244 of the Laws of 1918 providing for the discontinuance or abolition of a separate school district for purpose of consolidation and to provide that the discontinuance or abolition of such district shall not impair outstanding obligations.
“Separate school district — abolition of — liability for debts —Laws 1918 amended.
“Section 1. Be it enacted by the legislature of the state of Mississippi, that any separate school district may be discontinued or abolished for the purpose of consolidation by the county school board if the school be a rural separate school district, or by the mayor and board of aldermen, if the school be a municipal separate school district, upon presentation of a petition seeking such action, signed by a two-thirds majority of the patrons of said separate school district, provided however that when such district is *687discontinued or abolished it shall not impair or in any wise release the property of persons in such discontinued or abolished district from assessment and liability for the payment of the debts and obligations of such districts.
“Sec. 2. That this act take effect and be in force from and after its passage.”
Chapter 244 of the Laws of 1918 provides for the abolition of any separate school district on which no bonded indebtedness exists, without consolidating with any other school or schools, and there can be no good reason why a separate school district, Avhich has contracted no indebtedness, should not be so dissolved at the will of the required majority of the patrons of such school district. Prior to the enactment of chapter 174 of the Laws of 1920, no provision has been made for the abolition of any district which had incumbered its property with a bonded indebtedness, but this act of 1920 provides that any separate school district, either one indebted or one Avhich owes no debts, may be abolished, provided the purpose is for consolidation Avith other schools, and further provides that the act of discontinuing or abolishing such district shall not impair or in any Avise release the property of persons in such district from assessment and liability for the payment of the debts and obligations of the district. The act provides a complete scheme for the abolition of any separate school district for the purpose of consolidation with other districts, and it deals only with that subject. If this act amends and supersedes the act of 1918, then no method remains whereby any district may be abolished except for the purpose of consolidation. The act of 1918 is not referred to in the enacting clause of the act of 1920, and, while the title of this act recites that it is “An act to amend chapter 244 of the LaAvs of 1918,” the act cannot be amended solely by its title, and we cannot look to the title to aid or change the enacting clause of the act. There is no inconsistency or repugnancy between these two statutes. They deal with different conditions, *688and each one provides a complete scheme for the accomplishment of a particular purpose, and, in enacting chapter 174 of the Laws of 1920, we do not think it was the purpose of the legislature to destroy the only method by which a separate school district, which has contracted no indebtedness, may be discontinued or abolished, where consolidation is not desired.
The appellants next contend that, since the county school board was exercising only a limited and special jurisdiction in passing the order abolishing the district, the order is void, for the reason that it does not recite all the necessary jurisdictional facts. The first criticism of this order is directed at the fact that it fails to affirmatively show that the Santee separate school district was a rural school district. We do not think there is any merit in this criticism. This court takes judicial notice of the local subdivisions of the state, such as counties and incorporated municipalities, and consequently that there is no incorporated municipality in the county of Jefferson Davis known as Santee, and we do not think it was necessary to recite in the order that the Santee separate school district was not a municipal district, or that it was a rural district.
The next contention of the appellants is that the order is fatally defective on account of the omission of the word “district” after the word “school” in the sentence reciting that “said petition is duly signed by more than two-thirds majority of the patrons of said school.” We think this criticism is entirely too technical. The preamble to this order, among other things, recites that:
“The matter of abolishing Santee separate school district coming on to be heard on petition on file with this board, and the board having heard the petition read and having duly considered the same, after inquiring into all the facts relative thereto, and being satisfied that said petition is duly signed by more than two-thirds majority of the patrons of said school.”
*689When this entire sentence is read, its meaning is clear, and we think it is a sufficient averment that the petition on file Avas signed by the requisite majority of the patrons of the Santee separate school district.
It may be, as charged on the bill of complaint, that the minority patrons of the old school district' have been seriously inconvenienced and have suffered damages on account of the action of the school board in abolishing this district, but we are of the opinion that in so doing it has complied with the law, and consequently the decree of the court below must be affirmed.

Affirmed.